PER CURIAM.
The appellant was the tenant of the ap-pellee. This appeal is from a final judgment entered after a non-jury trial can-celling the lease because of alleged violations of that agreement. The points presented argue that the evidence was insufficient because the violations were of unimportant provisions which would not support the harsh remedy or were violations which were waived by the acceptance of rent. A review of the record convinces us that appellant’s arguments are in every case based upon conflicting evidence and that the appellant has not shown either an absence of evidence to support the judgment or that the trial judge misconceived the legal effect of the evidence. E. g., Stephenson v. National Bank, 92 Fla. 347, 109 So. 424 (1926).
Affirmed.